Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-9, 11-21, 23-28, 30-34, 36-40, 43-51, and 53 were previously pending.  As will be explained below as part of Examiner’s Amendment, Claims 3 and 53 are currently canceled.  As per the following Examiner’s Amendment, Claims 1, 4-9, 11-21, 23-28, 30-34, 36-40, 43-51 are currently allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Schultz (Reg. No. 66,869) on November 16, 2021.

The application has been amended as follows: 

Claim 1 has been amended as follows:


a) 	generating in silico a plurality of virtual patients for modeling a health condition based on data collected from a population of previously treated patients;
wherein the collected data represents at least one measured biological response of said previously treated patients to a previously administered therapeutic regimen, and wherein each virtual patient comprises at least one mathematical model representing a physiological system and exhibiting a one-to-one correspondence with one of the population of previously treated patients, wherein the at least one mathematical model for each virtual patient is fitted to data of the corresponding previously treated patient;
b)	applying a simulated therapy to said virtual patients over a simulated period of time; 
c)	determining one or more physiological parameters in said virtual patients in response to said simulated therapy over the simulated period of time;
d) 	applying at least one adjusted simulated therapy to said virtual patients over the same simulated period of time based on said determined one or more physiological parameters of said virtual patients; 
e)	determining one or more physiological parameters in said virtual patients in response to said at least one adjusted simulated therapy over the same simulated period of time; 
f) 	determining an optimal simulated therapy from among the simulated therapy and the at least one adjusted simulated therapy, wherein determining the optimal simulated therapy comprises repeating steps d) - e) until the one or more determined physiological parameters in said virtual patients are within a desired range; and
g)	recommending the optimal simulated therapy to a plurality of actual patients.

Claim 3 has been canceled.

Claim 21 has been amended as follows:
in silico, for a health condition comprising:
a) 	generating in silico one or more virtual patients, wherein the one or more virtual patients are based on data collected from a population of previously treated patients suffering from said health condition and wherein each virtual patient comprises at least one mathematical model representing a physiological system and exhibiting a one-to-one correspondence with one of the population of previously treated patients, wherein the at least one mathematical model for each virtual patient is fitted to data of the corresponding previously treated patient;
b) 	applying a simulated therapy to each of the one or more virtual patients, wherein each of the one or more virtual patients exhibits an initial value for one or more physiological parameters when the simulated therapy is initially applied thereto;  
c) 	determining whether said one or more physiological parameters in each of said one or more virtual patients is maintained within a desired range in response to said simulated therapy; 
d)	performing iteratively the following steps so as to determine an optimal therapy for application to a plurality of actual patients exhibiting said health condition:
i. 	modifying one or more parameters of said simulated therapy to create a modified simulated therapy;
ii. 	administering said modified simulated therapy to each of the one or more virtual patients, wherein each of said one or more virtual patients respectively exhibits said initial value for said one or more physiological parameters corresponding to that virtual patient when the modified simulated therapy is initially applied thereto; and
iii. 	determining whether said one or more physiological parameters in said one or more virtual patients is maintained within said desired range in response to said modified simulated therapy; and
e) 	recommending the optimal therapy for application to the plurality of actual patients.


Claim 34 has been amended as follows:
34. 	(Currently Amended)  A computer system for determining an efficacy of a therapy comprising: 
a processor configured to:
generate in silico a plurality of virtual patients for modeling a health condition based on data collected from a population of previously treated patients suffering from said health condition;
wherein the collected data represents at least one measured biological response of said previously treated patients to a previously administered therapeutic regimen, 
wherein each virtual patient comprises at least one mathematical model of erythropoiesis that exhibits a one-to-one correspondence with one of the population of previously treated patients, wherein the at least one mathematical model for each virtual patient is fitted to data of the corresponding previously treated patient; 
apply a simulated therapy to said virtual patients over a simulated period of time; 
determine one or more physiological parameters of said virtual patients in response to said simulated therapy over the simulated period of time;
determine an optimal simulated therapy from among the simulated therapy and at least one adjusted simulated therapy by iteratively performing the following steps until the one or more determined physiological parameters in said virtual patients are within a desired range:
apply at least one adjusted simulated therapy to said virtual patients over the same simulated period of time based on said determined one or more physiological parameters of said virtual patients; and
determine one or more physiological parameters of said virtual patients in response to said at least one adjusted simulated therapy over the same simulated period of time; and
recommend the optimal simulated therapy 

Claim 53 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to 35 U.S.C. 101, Claims 1, 4-9, 11-21, 23-28, 30-34, 36-40, 43-51 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, for the reasons disclosed in the Final Rejection mailed on January 29, 2020, which are reproduced below.  
Although Examiner asserts that the present invention could properly be interpreted as being directed towards an abstract idea, specifically a method of organizing human activities (e.g. a mental process a neurologist should follow when testing a patient, e.g. see MPEP 2106.04(a)(2)), the present invention is nonetheless patent eligible because it is directed towards an improvement in computer functionality, similar to the invention of Amdocs, because it entails an unconventional technological solution (i.e. computer simulations/models that reduce the number of required calculations significantly, e.g. see paragraph [0286] of the present Specification) to a technological problem (i.e. modeling physiology which previously required the solving of several thousand ordinary differential equations, e.g. see paragraph [0286] of the present Specification), and hence represents an improvement to the functioning of a computer or another technology, which amounts to a practical application.  
For the aforementioned reasons, Claims 1, 4-9, 11-21, 23-28, 30-34, 36-40, 43-51 are patent eligible under 35 U.S.C. 101.

Bangs (Pub. No. US 2005/0131663) teaches a system that creates virtual patients, and applies experimental protocols to the virtual patients to evaluate therapeutic efficacy.  However, Bangs does not teach constructing the virtual patients based on data collected from a population of previously treated patients, or that the virtual patients exhibit a one-to-one correspondence with one of the population of previously treated patients based on a mathematical fit between the virtual patient and the previously treated patient.  Furthermore, although Bangs does teach re-computing results over time as the actual patient continues to visit the doctor, there is no disclosure of repeating the analysis steps for a virtual patient so as to refine the optimal treatment selection process. 
Agur (Pub. No. US 2002/0095258) creating a virtual individual patient based on a particular patient’s patient specific parameters, wherein the patient specific parameters include previous reactions to treatment.  However, Agur does not teach iteratively performing simulations on the generated virtual individual patient in order to determine the optimal therapy to be recommended to an actual patient.  Additionally, Agur does not teach that the constructed virtual individual patient has a one-to-one correspondence with one of the population of previously treated patients based on a mathematical fit between the virtual patient and the previously treated patient.
For the aforementioned reasons, the rejections of Claims 1, 4-9, 11-21, 23-28, 30-34, 36-40, 43-51 under 35 U.S.C. 103 are withdrawn.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686